DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 is cancelled
Claims 2-20 are rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2, 12 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17-19 of U.S. Patent No.11122376. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2, 12 and 20 of the instant application are mere broader versions of the corresponding claims of the US Patent with obvious wording variations. For example claim 1 of US PAT 1122376 anticipates all the limitations of claims 1 of the instant application as recited in the claims (see the chart below).
Instant Application: 17462478
U.S. Pat No.11122376
2. (New) An ear-wearable electronic device configured to be worn by a wearer, comprising: a shell configured for at least partial insertion into an ear canal of the wearer, the shell having a preformed shape or a shapeable material that conforms to a shape of the wearer’s ear canal; a processor disposed in the shell; a speaker or a receiver operatively coupled to the processor; a radio frequency transceiver disposed in the shell and operatively coupled to the processor; an antenna arrangement comprising a first section disposed on a fixed structure of the shell and a second section disposed on a partially movable structure connected to, and at least partly external of, the shell; and a separable transformer connected to the antenna arrangement and comprising a first coil and a second coil, wherein a conductor of the second coil is ohmically separated from a conductor of the first coil, the separable transformer arranged to operatively couple the antenna arrangement to the transceiver.








12. (New) An ear-wearable electronic device configured to be worn by a wearer, comprising: a shell configured for insertion into an ear canal of the wearer, the shell comprising a preformed shape that conforms to a unique shape of the wearer’s ear canal; a processor disposed in the shell; a speaker or a receiver operatively coupled to the processor; a radio frequency transceiver disposed in the shell and operatively coupled to the processor; an antenna arrangement comprising a first section disposed on a fixed structure of the shell and a second section disposed on a partially movable structure connected to, and at least partly external of, the shell, the movable structure configured for movement in response to a manual force applied to the movable structure; and a separable transformer disposed in, or supported by, the shell and connected to the antenna arrangement, the separable transformer comprising a first coil and a second coil, wherein a conductor of the second coil is ohmically separated from a conductor of the first coil, the separable transformer arranged to operatively couple the antenna arrangement to the transceiver; 





wherein the device is configured as an in-the-ear (ITE), in-the-canal (ITC), invisible-in- canal (IIC) or completely-in-the-canal (CIC) device.

20. The device of claim 12, wherein: the first and second coils have a planar configuration; and the first and second coils are substantially parallel to one another.
1.    (Original) An ear-worn electronic device configured to be worn by a wearer, comprising: an enclosure configured for at least partial insertion into an ear canal of the wearer, the enclosure comprising a preformed shape or a shapeable material that conforms to a shape of the wearer’s ear canal, the enclosure comprising a faceplate and a battery door supported by and movable relative to the faceplate; a processor disposed in the enclosure; 
a speaker or a receiver operably coupled to the processor; a radio frequency transceiver disposed in the enclosure and operably coupled to the processor; and an antenna supported by or integral to the battery door; and a magnetically coupled feed arrangement comprising a separable transformer, the separable transformer comprising: a first coil coupled to the antenna and supported by the battery door; and a second coil coupled to the transceiver and supported by the faceplate, a structure of or within the enclosure or a component in the enclosure, wherein a conductor of the second coil is physically and electrically separated from a conductor of the first coil; wherein the feed arrangement is configured to feed the antenna via mutual inductance between the first and second coils.

17. (Original) An ear-worn electronic device configured to be worn by a wearer, comprising: an enclosure configured for at least partial insertion into an ear canal of the wearer, the enclosure comprising a faceplate and a shell having a preformed shape or comprising a shapeable material that conforms to a shape of the wearer’s ear canal; a processor disposed in the enclosure; a speaker or a receiver operably coupled to the processor; a radio frequency transceiver disposed in the enclosure and operably coupled to the processor; and an antenna supported by or integral to the faceplate, the antenna comprising: a radiating element; a ground plane; and a substrate comprising dielectric material disposed between the radiating element and the ground plane; and a magnetically coupled feed arrangement comprising a separable transformer, the separable transformer comprising: a first coil coupled to the antenna and supported by the faceplate; and a second coil coupled to the transceiver and supported by the faceplate, a structure of or within the shell or a component in the shell, wherein a conductor of the second coil is physically and electrically separated from a conductor of the first coil; wherein the feed arrangement is configured to feed the antenna via mutual inductance between the first and second coils.

19. (Original) The device of claim 17, wherein the device is configured as an in-the-ear (ITE), in-the-canal (ITC), invisible-in-canal (IIC) or completely-in-the-canal (CIC) device.

18. The device of claim 17, wherein: the first and second coils have a planar configuration; and the first and second coils are substantially parallel to one another.


From the chart above, it can be seen that each independent claim of the instant application is an obvious broader versions of the corresponding independent claim of the US Pat. No. 11122376. Thus, the claims in the instant application and the corresponding claims of the patent are not
patentably distinct.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henriksen (US PUB 20160381471, hereinafter Henriksen) in views of Knudsen et al (US PUB 20090169038, hereinafter Knudsen) and Polinske et al (US PUB 20180124528, hereinafter Polinske).
Regarding claim 2, Henriksen discloses an ear-worn electronic device (e.g. a hearing device 10) configured to be worn by a wearer (see at least the abstract and figure 1), comprising: a shell (e.g. a housing 40) configured for at least partial insertion into an ear canal of the wearer, the shell having a preformed shape (e.g. custom molded) or a shapeable material that conforms to a shape of the wearer’s ear canal (see [0053] and figure 1); a processor (e.g. a signal processing unit 60) disposed in the shell; a speaker or a receiver (e.g. a speaker 70) operatively coupled to the processor (see figure 1); a radio frequency transceiver (e.g. a wireless transmitter/receiver 200) disposed in the shell and operatively coupled to the processor; an antenna arrangement (e.g. an antenna 150) operatively coupled to the transceiver (see Henriksen, [0006], [0053]-[0054] and [0058]-[0066] also figures 1-4).
Henriksen does not explicitly disclose that the antenna arrangement comprising a first section disposed on a fixed structure of the shell and a second section disposed on a partially movable structure connected to, and at least partly external of, the shell; and a separable transformer connected to the antenna arrangement and comprising a first coil and a second coil, wherein a conductor of the second coil is ohmically separated from a conductor of the first coil, the separable transformer arranged to operatively couple the antenna arrangement to the transceiver.
However, Knudsen in the same field of endeavor discloses an ear-wearable electronic device (e.g. a hearing device 10), (see at least the abstract an figure 1), comprising an antenna arrangement (e.g. antenna arrangement with a balun 123), (see figure 3a) wherein the antenna arrangement comprising a first section disposed on a fixed structure of the shell (e.g. portion of the a housing 120) and a second section (see figures 3a, 5a); and a separable transformer (e.g. a balun 123) connected to the antenna arrangement and comprising a first coil and a second coil (see figure 5a), wherein a conductor of the second coil is ohmically separated (e.g. the coils are spaced apart by a mini gap) from a conductor of the first coil (see figure 5a), the separable transformer arranged to operatively couple the antenna arrangement to the transceiver (the antenna is electrically connected to the transceiver via the coupling element 16), (see Knudsen, [0043]-[0045] and [0047], figures 3 and 5). Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a separable transformer with ohmically separated coils as taught by Knudsen in the teachings of Henriksen in order to achieve an antenna with high electric field strength and bandwidth capacity, and thereby further improve the efficiency of the ear-worn device. 
Additionally, the combination of Henriksen and Knudsen does not explicitly disclose that a section of the antenna is disposed on a partially movable structure connected to, and at least partly external of, the shell.
However, Polinske in the sane field of endeavor teaches that it is well known in the art to dispose a section of an antenna on a movable structure (e.g. a movable battery door) of an ear-worn device as set forth in [0036]-[0037], figures 4A-4C. Thus, it would have been obvious to any person having an ordinary skill in the art to dispose a section of the antenna on a movable structure as taught by Polinske in the teachings of Henriksen in view of Knudsen in order to expose the antenna to a larger area, and to also protect the antenna against electromagnetic interference generated by the hearing aid electronics, and thereby further enhancing the operation of the ear-worn device.  

Regarding claim 3, Henriksen as modified by Knudsen and Polinske discloses the device of claim 2, wherein the movable structure is configured for movement in response to a manual force applied to a movable portion of the movable structure (e.g. a user may apply manual force to open the battery door bearing the portion of the antenna), (see Polinske, [0036] and figures 4A-4C).

Regarding claim 4, Henriksen as modified by Knudsen and Polinske discloses the device of claim 2, wherein the movable structure is configured for movement in response to an axially directed manual force applied to the movable structure (e.g. a user may apply axial force manually to open the battery door bearing the portion of the antenna), (see Polinske, [0036] and figures 4A-4C).

Regarding claim 5, Henriksen as modified by Knudsen and Polinske discloses the device of claim 2, wherein the second section of the antenna arrangement is configured to move concurrently with movement of the movable structure (inherently, movement of the door bearing the section of the antenna will cause a concurrent movement of the antenna), (see Polinske, [0036] and figures 4A-4C).

Regarding claim 7, Henriksen as modified by Knudsen and Polinske discloses the device of claim 2, wherein the separable transformer is disposed in the shell (see Knudsen, [0044], figures 3a, 5a).

Regarding claim 8, Henriksen as modified by Knudsen and Polinske discloses the device of claim 2, wherein the first coil is disposed in, or supported by, the shell (see Knudsen, [0044], [0047], and figure 5a).

Regarding claim 9, Henriksen as modified by Knudsen and Polinske discloses the device of claim 2, wherein the first coil is disposed in, or supported by, the shell, and the second coil is supported by the moveable structure (see Knudsen, figure 5a; also Polinske, figure 4A-4C).

Regarding claim 10, Henriksen as modified by Knudsen and Polinske discloses the device of claim 2, wherein: the first and second coils have a planar configuration; and the first and second coils are substantially parallel to one another (see Knudsen, figure 5a).

Regarding claim 6, Henriksen as modified by Knudsen and Polinske discloses the device of claim 2, wherein the separable transformer is operatively coupled to the transceiver via a matching network (see Knudsen, [0042]).

Regarding claim 11, Henriksen as modified by Knudsen and Polinske discloses the device of claim 2, wherein the device is configured as an in-the-ear (ITE), in-the- canal (ITC), invisible-in-canal (IIC) or completely-in-the-canal (CIC) device (see Henriksen, [0006] and figure 1).

Regarding claim 12, Henriksen discloses an ear-worn electronic device (e.g. a hearing device 10) configured to be worn by a wearer (see at least the abstract and figure 1), comprising: a shell (e.g. a housing 40) configured for at least partial insertion into an ear canal of the wearer, the shell having a preformed shape (e.g. custom molded) or a shapeable material that conforms to a shape of the wearer’s ear canal (see [0053] and figure 1); a processor (e.g. a signal processing unit 60) disposed in the shell; a speaker or a receiver (e.g. a speaker 70) operatively coupled to the processor (see figure 1); a radio frequency transceiver (e.g. a wireless transmitter/receiver 200) disposed in the shell and operatively coupled to the processor; an antenna arrangement (e.g. an antenna 150) operatively coupled to the transceiver; wherein the device is configured as an in-the-ear (ITE), in-the-canal (ITC), invisible-in- canal (IIC) or completely-in-the-canal (CIC) device (see Henriksen, [0006], [0053]-[0054] and [0058]-[0066] also figures 1-4).
Henriksen does not explicitly disclose that the antenna arrangement comprising a first section disposed on a fixed structure of the shell and a second section disposed on a partially movable structure connected to, and at least partly external of, the shell; and a separable transformer connected to the antenna arrangement and comprising a first coil and a second coil, wherein a conductor of the second coil is ohmically separated from a conductor of the first coil, the separable transformer arranged to operatively couple the antenna arrangement to the transceiver.
However, Knudsen in the same field of endeavor discloses an ear-wearable electronic device (e.g. a hearing device 10), (see at least the abstract an figure 1), comprising an antenna arrangement (e.g. antenna arrangement with a balun 123), (see figure 3a) wherein the antenna arrangement comprising a first section disposed on a fixed structure of the shell (e.g. portion of the a housing 120) and a second section (see figures 3a, 5a); and a separable transformer (e.g. a balun 123) connected to the antenna arrangement and comprising a first coil and a second coil (see figure 5a), wherein a conductor of the second coil is ohmically separated (e.g. the coils are spaced apart by a mini gap) from a conductor of the first coil (see figure 5a), the separable transformer arranged to operatively couple the antenna arrangement to the transceiver (the antenna is electrically connected to the transceiver via the coupling element 16), (see Knudsen, [0043]-[0045] and [0047], figures 3 and 5). Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a separable transformer with ohmically separated coils as taught by Knudsen in the teachings of Henriksen in order to achieve an antenna with high electric field strength and bandwidth capacity, and thereby further improve the efficiency of the ear-worn device. 
Additionally, the combination of Henriksen and Knudsen does not explicitly disclose that a section of the antenna is disposed on a partially movable structure connected to, and at least partly external of, the shell.
However, Polinske in the sane field of endeavor teaches that it is well known in the art to dispose a section of an antenna on a movable structure (e.g. a movable battery door) of an ear-worn device as set forth in [0036]-[0037], figures 4A-4C. Thus, it would have been obvious to any person having an ordinary skill in the art to dispose a section of the antenna on a movable structure as taught by Polinske in the teachings of Henriksen in view of Knudsen in order to expose the antenna to a larger area, and to also protect the antenna against electromagnetic interference generated by the hearing aid electronics, and thereby further enhancing the operation of the ear-worn device.  

Regarding claim 13, Henriksen as modified by Knudsen and Polinske discloses the device of claim 12, wherein the movable structure is configured for movement in response to a manual force (e.g. a user applied force to open the door) applied to a movable portion of the movable structure (see Polinske, [0036] and figures 4A-4C).

Regarding claim 14, Henriksen as modified by Knudsen and Polinske discloses the device of claim 12, wherein the movable structure is configured for movement in response to an axially directed manual force applied to the movable structure (e.g. a user may apply axial force manually to open the battery door bearing the portion of the antenna), (see Polinske, [0036] and figures 4A-4C).

Regarding claim 15, Henriksen as modified by Knudsen and Polinske discloses the device of claim 12, wherein the second section of the antenna arrangement is configured to move concurrently with movement of the movable structure (inherently, movement of the door bearing the section of the antenna will cause a concurrent movement of the antenna), (see Polinske, [0036] and figures 4A-4C).

Regarding claim 16, Henriksen as modified by Knudsen and Polinske discloses the device of claim 12, wherein the separable transformer is operatively coupled to the transceiver via a matching network (see Knudsen, [0042], figures 3a, 5a).

Regarding claim 17, Henriksen as modified by Knudsen and Polinske discloses the device of claim 12, wherein the separable transformer is disposed in the shell (see Knudsen, [0044], figures 3a, 5a).

Regarding claim 18, Henriksen as modified by Knudsen and Polinske discloses the device of claim 12, wherein the first coil is disposed in, or supported by, the shell (see Knudsen, [0044], [0047], and figure 5a).

Regarding claim 19, Henriksen as modified by Knudsen and Polinske discloses the device of claim 12, wherein the first coil is disposed in, or supported by, the shell, and the second coil is supported by the moveable structure (see Knudsen, figure 5a; also Polinske, figure 4A-4C).
Regarding claim 20, Henriksen as modified by Knudsen and Polinske discloses the device of claim 12, wherein: the first and second coils have a planar configuration; and the first and second coils are substantially parallel to one another (see Knudsen, figure 5a).

Conclusion
The prior art made of record provided on PTO 892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848. The examiner can normally be reached Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OYESOLA C OJO/Primary Examiner, Art Unit 2654